DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of the Group 1, claims 1-7 to a fusion protein comprising two small subunit-like domains from a carbon dioxide concentrating mechanism protein, in the paper of 7/21/2021 is acknowledged.  Applicant’s election with traverse of the species: Species Group 1: SEQ ID NO: 37, Species Group 2: SEQ ID NO: 17 and Species Group 3: SEQ ID NO: 12, in the paper of 7/21/2021 is acknowledged.  
Applicants traverse the restriction requirement on the basis that applicants submit that such requirements are optional in all cases (MPEP 803) and search and examination can be made without a serious burden.  Applicants submit that a search and examination of the composition and method claims would not be burdensome because the relationship of each to the other.  Applicant’s traversal of the restriction requirement is acknowledged and is not found persuasive for the reasons previously stated in the reasons for restriction.  Further while the groups 1-3 may be related they are not so related that the examination of the different groups together would not be burdensome based upon the various databases and different text searches that would need to be performed for each group.  While these may overlap, they are not co-
With regard to applicants traversal of the species election requirement, applicant’s traversal is acknowledged and has been carefully considered, however is not found persuasive on the basis that the number of species elected is considered reasonable in that each of these species entails the search of multiple databases and the combination of other species as dictated by the claim.  Applicants are reminded that should the generic claim become allowable, then those species dependent from the generic claim will be rejoined.
This requirement is made Final.
Claims 8-16 are withdrawn from further consideration by the examiner, 37
CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 10/31/2019, are acknowledged.  Those references considered have been indicated as such.
Claim Objections
Claim 2 are objected to because of the following informalities:  
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-7 dependent from) is indefinite in that it is unclear as to the requirements of the claimed “fusion protein” are.  The basis of the claim indefiniteness is the indefiniteness of the recitation “small subunit-like domains (SSLDs) from a carbon dioxide concentrating mechanism (CcmM) protein”.  It is unclear as to exactly what a small subunit-like domains (SSLDs) is and how it is different from a domain that is not a small subunit-like domains (SSLDs).  It is additionally unclear as to what a carbon dioxide concentrating mechanism (CcmM) protein is and how it is different form a protein that is not a carbon dioxide concentrating mechanism (CcmM) protein.  While applicant’s specification states that the CcmM can exist as 58-kDa and 35-kDa protein 
The indefiniteness is further based upon the various species referred to in applicant’s claims, SEQ ID NO:1-11 or 37.  SEQ ID NO:1 is a 539 amino acid protein whereas SEQ ID NO:37 is 349 amino acids.  Thus it is indefinite as to what a small subunit-like domains (SSLDs) from a carbon dioxide concentrating mechanism (CcmM) protein” is.
Claim 1 (claims 2-7 dependent from) is further indefinite in that it is unclear as to the recitation “carbonic anhydrase domain”.  It is unclear as to exactly what a carbonic anhydrase domain is and how it is different from a domain that is not a carbonic anhydrase domain.  While applicants specification states that the “The at least one carbonic anhydrase domain is an enzyme that can convert bicarbonate to carbon dioxide, it remains unclear as to the definition of a “carbonic anhydrase domain on the basis that Long et al. (Plant Physiology, Vol 153, pp 285-293, May 2010) teach that a carbonic anhydrase-like domain binds the carboxysomal carbonic anhydrase CcaA (see abstract).  Thus it is unclear as whether a carbonic anhydrase domain has carbonic anhydrase activity or is merely able to bind to a carbonic anhydrase.
The indefiniteness is further based upon the various species referred to in applicant’s claims, SEQ ID NO:17-21 or 71, which share as little as 57% identity to each other (compare SEQ ID NO:17 and 19).  Thus it is indefinite as to what a carbonic anhydrase domain is.
Claim 1 (claims 2-7 dependent from) is further indefinite in that it is unclear as to the recitation “encapsulation peptide”.  It is unclear as to exactly what an encapsulation 
The indefiniteness is further based upon the various species referred to in applicant’s claims, SEQ ID NO:12-15 or 16, which share no homology to each other.  Thus it is indefinite as to what a carbonic anhydrase domain is.
Appropriate amendment and/or comment is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to 
Claims 1-7 are directed to all possible fusion proteins comprising any two small subunit- like domains (SSLDs) from any carbon dioxide concentrating mechanism (CcmM) protein, any carbonic anhydrase domain, and any encapsulation peptide (see also above rejection under 35 USC 112(b)), wherein said SSLD can bind or nucleate with ribulose-1,5-bisphosphate carboxylase/oxygenase (Rubisco), and the Rubisco can synthesize 3-phosphoglycerate (3-PGA),  wherein the at least one carbonic anhydrase domain converts bicarbonate to carbon dioxide and wherein the at least one encapsulation peptide interacts with and/or binds one or more carboxysome shell proteins.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species of each of the components of the claimed fusion protein.  The specification fails to describe sufficient representative species of these fusion proteins and each of the specified components of the fusion protein, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

s 1-7 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that fusion proteins comprising two small subunit- like domains (SSLDs) comprising the amino acid sequence of SEQ ID NO:37, a carbonic anhydrase domain comprising the amino acid sequence of SEQ ID NO:17, and an encapsulation peptide comprising the amino acid sequence of SEQ ID NO:12, does not reasonably provide enablement for any possible fusion proteins comprising any two small subunit- like domains (SSLDs) from any carbon dioxide concentrating mechanism (CcmM) protein, any carbonic anhydrase domain, and any encapsulation peptide, wherein said SSLD can bind or nucleate with ribulose-1,5-bisphosphate carboxylase/oxygenase (Rubisco), and the Rubisco can synthesize 3-phosphoglycerate (3-PGA),  wherein the at least one carbonic anhydrase domain converts bicarbonate to carbon dioxide and wherein the at least one encapsulation peptide interacts with and/or binds one or more carboxysome shell proteins.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).


The specification does not support the broad scope of the claims which encompass any possible fusion protein comprising any two small subunit- like domains (SSLDs) from any carbon dioxide concentrating mechanism (CcmM) protein, any carbonic anhydrase domain, and any encapsulation peptide (see also above rejection under 35 USC 112(b)), wherein said SSLD can bind or nucleate with ribulose-1,5-bisphosphate carboxylase/oxygenase (Rubisco), and the Rubisco can synthesize 3-phosphoglycerate (3-PGA),  wherein the at least one carbonic anhydrase domain converts bicarbonate to carbon dioxide and wherein the at least one encapsulation peptide interacts with and/or binds one or more carboxysome shell proteins, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting the small subunit- like domains activity,  carbonic anhydrase domain activity, and encapsulation peptide activity; (B) the general tolerance of the claimed fusion proteins and contributing components (i.e. small subunit- like domains,  carbonic anhydrase domain, and encapsulation peptide  to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible fusion protein comprising any two small subunit- like domains (SSLDs) from any carbon dioxide concentrating mechanism (CcmM) protein, any carbonic anhydrase domain, and any encapsulation peptide.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those fusion proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016).
Cai et al. teach the production and characterization of synthetic carboxysome shells with incorporated luminal proteins.  As a part of this work Cai et al. specifically teach the creation of a number of fusion proteins comprising at least two small subunit-like domains (SSLD) from a carbon dioxide concentrating mechanism (CcmM) protein, a carbonic anhydrase domain and a encapsulation peptide (see Figure 5, p 1872 and Discussion and supporting text of Cai et al.  also see above rejection under 112 (b) or second paragraph).  

Thus, claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (Plant Physiology, Vol 170, No 12, pp 1868-1877, 2016).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,501,508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 10,501,508 drawn to a fusion protein comprising a polypeptide comprising at least two fused small subunit-like domains (SSLDs) that can bind or nucleate with ribulose-1,5-bisphosphate carboxylase/oxygenase (Rubisco), each SSLD comprising at least 95% sequence identity to any of SEQ ID NO: 75, 76 or 77, one SSLD fused to at least one domain having carbonic anhydrase activity, and at least one  
sequence identity to any of SEQ ID NO: 14, 15 or 16 fused to the at least one carbonic anhydrase domain anticipate instant claims 1-7 drawn to a fusion protein comprising a polypeptide comprising at least two small subunit- like domains (SSLDs) from a carbon dioxide concentrating mechanism (CcmM) protein, at least one carbonic anhydrase domain, and at least one encapsulation peptide anticipate  

Art made of Record but not used in a rejection
WO 2011/094765
WO 2014/182968
WO 2016/077589
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





rgh
7/30/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652